 Case
                             3:20-cv-01035-SI
                                           Document 117   Filed 08/04/20   Page 1 of 6




            Matthew Borden, admitted pro hac vice
            borden@braunhagey.com
            J. Noah Hagey, admitted pro hac vice
            hagey@braunhagey.com
            Athul K. Acharya, OSB No. 152436
            acharya@braunhagey.com
            Gunnar K. Martz, admitted pro hac vice
            martz@braunhagey.com
            BRAUNHAGEY & BORDEN LLP
            351 California Street, Tenth Floor
            San Francisco, CA 94104
            Telephone: (415) 599-0210
            Kelly K. Simon, OSB No. 154213
            ksimon@aclu-or.org
            AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
            P.O. Box 40585
            Portland, OR 97240
            Telephone: (503) 227-6928
            Attorneys for Plaintiffs


                                             UNITED STATES DISTRICT COURT

                                                     DISTRICT OF OREGON

                                                     PORTLAND DIVISION

            INDEX NEWSPAPERS LLC, a Washington                     Case No. 3:20-cv-1035-SI
            limited-liability company, dba PORTLAND
            MERCURY; DOUG BROWN; BRIAN
            CONLEY; SAM GEHRKE; MATHIEU                            DECLARATION OF AMY KATZ
            LEWIS-ROLLAND; KAT MAHONEY;                            REGARDING EVENTS OF JULY 21 & 26-
            SERGIO OLMOS; JOHN RUDOFF;                             27, 2020
            ALEX MILAN TRACY; TUCK
            WOODSTOCK; JUSTIN YAU; and those
            similarly situated,
                             Plaintiffs,
                     v.
            CITY OF PORTLAND, a municipal
            corporation; JOHN DOES 1-60, officers of
            Portland Police Bureau and other agencies
            working in concert; U.S. DEPARTMENT OF
            HOMELAND SECURITY; and U.S.
            MARSHALS SERVICE,
                             Defendants.


            PAGE 1        DECLARATION OF AMY KATZ RE: JULY 21 & 26-27, 2020
 Case
                             3:20-cv-01035-SI
                                           Document 117   Filed 08/04/20    Page 2 of 6




                       I, Amy Katz, declare:

                       1.     I am a California resident who lives in the City of Santa Barbara. I am a freelance

            photojournalist, and I have covered protests around the country since the murder of George

            Floyd. My footage and photos have been published in the Wall Street Journal, the New York

            Daily News, the Guardian, TIME, Mother Jones, the Independent, the New York Times, and have

            been featured on Good Morning America and ABC News. If called as a witness, I could and

            would testify competently to the facts below.

                       2.     I arrived in Portland on July 21, 2020, and have covered the protests since then.

            When I cover the protests, I wear my press pass, issued by Zuma Press. For the events described

            below, I was also carrying a Canon Rebel T7 with an 18-55mm lens. In addition, on the night of

            July 26, I was wearing a hat and a tank top both with the word “PRESS” on them in big bold

            letters.

                       3.     I have been directly attacked by federal agents twice, as I was identifying myself

            as press, in addition to the nightly horror of being shot at and tear-gassed along with everyone

            within blocks of the courthouse. The first was on July 21, which was before the Court ordered

            federal officers to stop targeting press. The second was on July 27, after the Court issued its

            restraining order.

                       4.     On July 21, I arrived in Portland around 2:00 a.m., parked my car about half a

            block from the federal courthouse, walked to a corner where a few journalists had congregated

            and began talking to them.

                       5.     Fairly soon afterwards, federal agents began a push across Lownsdale Square to

            disperse protesters. I recorded a video of the following events, a true and correct copy of which

            can be viewed here: https://tinyurl.com/FedsGasPress721.

                       6.     I filmed from the side, walking along the north side of SW Salmon Street,

            keeping pace with the agents. A couple of them tried to disperse me, too, but I smiled, held up




            PAGE 2          DECLARATION OF AMY KATZ RE: JULY 21 & 26-27, 2020
 Case
                             3:20-cv-01035-SI
                                           Document 117   Filed 08/04/20    Page 3 of 6




            my press pass, waved, and continued walking and filming, and they left me alone. I continued

            filming this way until the intersection with SW 4th Avenue.

                     7.       The following events begin at about 1:45 into the video. One agent walked up to

            me very aggressively from the south, motioning for me to disperse. As before, I smiled, held up

            my press pass, waved, and continued filming. Before I even had time to process that he was

            trying to disperse me, another agent fired a number of pepper balls or similar munitions at me.

            As I began to turn and run, the aggressive agent also threw a tear-gas grenade directly at my feet.

            I yelled that I was press, but no one cared.

                     8.       I began coughing and gagging; I couldn’t breathe and was totally blinded. There

            was no line or tape or barrier indicating that I couldn’t be on that street. Nor were there any

            protesters that the agents might have been aiming at, because they had all been dispersed to the

            west. The only other person near me was a fellow journalist. The agent threw the canister

            directly at us.

                     9.       Soon afterwards, the tear-gas symptoms forced me to go to my hotel and I could

            not continue my reporting. The following day, I discovered that I had sprained my leg, my eyes

            and lips still burned, sunlight hurt my eyes, my tongue was swollen, and I had diarrhea.

                     10.      In the early morning of July 27, I was again covering the protests, and I witnessed

            federal agents arrest a man with what clearly seemed to be excessive force, throwing him down a

            flight of outdoor stairs. I was taking photographs and an agent stepped in front of me to prevent

            me from reporting. I took a step to the side of the agent and he physically shoved me away. Then,

            another agent arrived and together they took the man away.

                     11.      The tenor of the night seemed to me to be especially tense, even accounting for

            the generally tense nature of the Portland protests. There was a group of press standing together

            nearby, and I thought perhaps we would be more obvious as press if we tried to do our job as a

            group. So I suggested that we all approach the federal agents together, as a group, with our

            badges held high, shouting that we were press. I wanted to approach the federal agents for two

            reasons: First, because our job is to report on them, and second, because press are generally safer


            PAGE 3         DECLARATION OF AMY KATZ RE: JULY 21 & 26-27, 2020
 Case
                             3:20-cv-01035-SI
                                           Document 117   Filed 08/04/20   Page 4 of 6




            when near law-enforcement than when near protesters. I recorded a video of the following

            events, a true and correct copy of which can be viewed here:

            https://tinyurl.com/FedsShootJournoGroup.

                     12.     We moved in a single-file line down the right side of SW Main Street towards the

            intersection with SW 2nd Avenue, where federal officers were standing. Our hands were up and

            our badges were in the air. We were at least 75 feet away from most of the protesters, with the

            exception of one or two people to our side who may or may not have been protesters but were

            not doing anything threatening or violent, or even moving in the direction of federal property.

            Nevertheless, federal agents bombarded us with munitions. One hit me in the side, causing a

            massive contusion or hematoma.

                     13.     This is a true and correct copy of a photograph I took of me with my press pass in

            the early hours of July 27, after I returned to my hotel room:




            PAGE 4         DECLARATION OF AMY KATZ RE: JULY 21 & 26-27, 2020
 Case
                             3:20-cv-01035-SI
                                           Document 117   Filed 08/04/20    Page 5 of 6




                     14.     This is a true and correct copy of a photograph I took of the wound in my side the

            next day:




                     15.     Because of how federal agents treated me, I have stopped covering the Portland

            protests. I fear for my life in the presence of these federal agents who are acting like this is a war

            zone and who do not care about this Court’s orders or the rule of law. So I left Portland today,

            even though that means I can’t work as intended. My family and friends also fear for my life.




            PAGE 5         DECLARATION OF AMY KATZ RE: JULY 21 & 26-27, 2020
 Case
                             3:20-cv-01035-SI
                                           Document 117   Filed 08/04/20   Page 6 of 6




                     I declare under penalty of perjury under the laws of United States of America that the

            foregoing is true and correct.

            Dated: July 30, 2020                                    _______________________________
                                                                          Amy Katz




            PAGE 6        DECLARATION OF AMY KATZ RE: JULY 21 & 26-27, 2020
